Jenkins, P. J.
In this suit against a married woman, upon an open account secured by a deed to land, a verdict was rendered for the plaintiff. The motion for a new trial is limited to the general grounds. The evidence amply authorized the verdict against the defendant upon her defenses that the indebtedness was that of her husband and son, that when she signed the deed she was too ill to understand the nature of the transaction, and that she thought she was signing a deed to 57 instead of 107 acres as covered by the instrument. The plaintiff’s witnesses testified, that the account was correct and was contracted exclusively in the name and upon the credit of the defendant; that she authorized the deliveries of goods made to her husband and son, who were working her farm for her, upon her own account;- that she fully understood what she was doing when she signed the deed, and, although she did not read it over, “she looked at the deed, got her' glasses, then signed it;” that she was of sound mind; and that no fraud or artifice to prevent her from reading the paper was practiced upon her. See Sloan v. Farmers Bank, 20 Ga. App. 123, 125 (92 S. E. 893); Gossett v. Wilder, 46 Ga. App. 651 (7), 653 (168 S. E. 903); Lee v. Loveland, 43 Ga. App. 5 (157 S. E. 707); Hester v. Dreyer, 19 Ga. App. 816 (92 S. E. 299); Wimpee v. McHenry, 18 Ga. App. 475 (89 S. E. 607); Tuggle v. Duke, 42 Ga. App. 634 (157 S. E. 224); Civil Code (1910), § 3007.

Judgment affirmed.


Stephens and Sutton, JJ., concur.